ORDER
This matter having been duly presented pursuant to Rule 1:20-11(e), on the petition filed by GORDON A. WASHINGTON, formerly of ENGELWOOD, who was admitted to the bar of this State in 1985, and was temporarily suspended from the practice of law by consent by Order of this Court filed May 26, 2010, to be reinstated to the practice of law;
And the Office of Attorney Ethics having interposed no objection to the relief sought;
And good cause appearing;
It is ORDERED that the petition is granted, and GORDON A. WASHINGTON is reinstated to the practice of law, effective immediately.